Allowability Notice
This communication is responsive to Phone Interview on 12/13/2021. 
Status of Claims:
Claims 1, 4-7, 9-16, 18-24, 26 and 28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Anthony P. Curtis on 12/13/2021 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.	(Currently Amended) An edge computing device in an edge computing system, comprising:
at least one hardware resource, the hardware resource composed from a configuration of a plurality of chiplets, wherein the chiplets provide disaggregated portions of the hardware resource, including a plurality of disaggregated input/output (I/O) modules, and the chiplets comprise a dedicated chiplet that includes I/O controller logic; and
circuitry configured to perform operations to:

identify the hardware resource as available in the edge computing device to be used for the edge computing workload according to the configuration;
obtain properties of a configuration for the hardware resource that are available to be implemented with the chiplets, the configuration enabling the hardware resource to satisfy the condition for use of the hardware resource; 
compose the chiplets into the configuration, according to the properties of the configuration, to enable the use of the hardware resource for the edge computing workload,
wherein deployment of the chiplets implement a topology to the disaggregated I/O modules according to the properties of the configuration, wherein the I/O controller logic controls I/O connections of the disaggregated I/O modules to provide communications between the disaggregated portions of the hardware resource and achieve hardware modularity for the hardware resource; 
verify the configuration of the chiplets in the hardware resource, wherein the chiplets provide attestation for the use of the hardware resource with the edge computing workload according to the configuration, wherein each chiplet contains logic to provide cryptographic device identity, attestation, and data encryption, the logic producing an attestation key; [[and]]
use the attestation key to identify a plurality of chiplet configurations and provide the attestation to a verifier that contains a policy describing at least one of acceptable or unacceptable configurations; and
determine and save the properties of the configuration for the hardware resource that are available to be implemented with the chiplets in order to reuse the configuration with a subsequent edge computing workload.

2-3.	(Cancelled) 

4.	(Original) The edge computing device of claim 1, wherein the hardware resource comprises at least one of:
compute resources;
pooled acceleration resources;
pooled memory resources; or
pooled storage resources.

5.	(Original) The edge computing device of claim 4,
wherein composition of the chiplets into the configuration produces a virtual edge appliance for handling the edge computing workload on behalf of a tenant, and
wherein the virtual edge appliance provides use of: 
a portion of accelerator components from the pooled acceleration resources, 
a portion of compute components from the compute resources, 
a portion of the memory from the pooled memory resources, and 
a portion of the storage from the pooled storage resources.

6.	(Original) The edge computing device of claim 1,

wherein the circuitry is further configured to identify a configuration for the configurable resource and load the configuration onto the configurable resource.

7.	(Original) The edge computing device of claim 6, wherein the configurable resource comprises field-programmable gate array (FPGA) circuitry.

8.	(Cancelled) 

9.	(Original) The edge computing device of claim 1, wherein the circuitry is provided from a modular fabric, wherein the modular fabric is configured to coordinate the chiplets for use as a virtual computing platform.

10.	(Original) The edge computing device of claim 9, wherein the hardware resource includes a chiplet I/O interface to the modular fabric, the chiplet I/O interface configured to enable registration of the properties of the chiplets, manage hardware partitions of the chiplets, and connect the chiplets to the modular fabric.

11.	(Original) The edge computing device of claim 9, wherein the modular fabric is further configured to implement logic to:
perform discovery and registration of the chiplets;
identify available compositions of the chiplets; and
enable a user software stack to discover functionality provided for the chiplets.

12.	(Original) The edge computing device of claim 9, wherein the modular fabric is further configured to implement logic to:
create a virtual partition of at least a portion of the chiplets based on association with a particular tenant, and a service level agreement associated with the particular tenant;
wherein the circuitry is further configured to map a portion of the chiplets of the hardware resource to the virtual partition.

13.	(Previously Presented) The edge computing device of claim 9, wherein the modular fabric is further configured to implement logic to:
verify an identity and configuration of the respective chiplets.

14.	(Original) The edge computing device of claim 9, wherein the modular fabric is further configured to implement logic to:
monitor and enforce the configuration of the chiplets in the hardware resource, based on a composed node flavor of the virtual computing platform for a particular workload to be processed by the edge computing device.

15.	(Original) The edge computing device of claim 14,
wherein the composed node flavor is one of a plurality of composed node flavors,
wherein respective node flavors of the plurality of composed node flavors correspond to respective types of workloads to be processed by the edge computing device, and


16.	(Currently Amended) A method performed by an edge computing device, the edge computing device comprising at least one hardware resource composed from a configuration of a plurality of chiplets, wherein the chiplets provide disaggregated portions of the hardware resource, including a plurality of disaggregated input/output (I/O) modules, and the chiplets comprise a dedicated chiplet that includes I/O controller logic, and the method comprising:
identifying a condition for use of the hardware resource, based on an edge computing workload received at the edge computing device;
identifying the hardware resource as available in the edge computing device to be used for the edge computing workload according to the configuration;
obtain properties of a configuration for the hardware resource that is available to be implemented with the chiplets, the configuration enabling the hardware resource to satisfy the condition for use of the hardware resource; 
composing the chiplets into the configuration, according to the properties of the configuration, to enable the use of the hardware resource for the edge computing workload,
wherein deployment of the chiplets implement a topology to the disaggregated I/O modules according to the properties of the configuration, wherein the I/O controller logic controls I/O connections of the disaggregated I/O modules to provide communications between the disaggregated portions of the hardware resource and achieve hardware modularity for the hardware resource;

using the attestation key to identify a plurality of chiplet configurations and provide the attestation to a verifier that contains a policy describing at least one of acceptable or unacceptable configurations; and
determine and save the properties of the configuration for the hardware resource that are available to be implemented with the chiplets in order to reuse the configuration with a subsequent edge computing workload.

17.	(Cancelled) 

18.	(Original) The method of claim 16, wherein composition of the chiplets into the configuration produces a virtual edge appliance for handling the edge computing workload on behalf of a tenant, and
wherein the virtual edge appliance provides use of: a portion of accelerator components from pooled acceleration resources, a portion of compute components from compute resources, a portion of memory from pooled memory resources, and a portion of storage from pooled storage resources.

19.	(Original) The method of claim 16, wherein the hardware resource comprises a configurable resource, the method further comprising:

loading the configuration onto the configurable resource.

20.	(Original) The method of claim 16, wherein operations are performed by a modular fabric, wherein the modular fabric is configured to coordinate the chiplets for use as a virtual computing platform, and wherein the hardware resource includes a chiplet I/O interface to the modular fabric, the chiplet I/O interface configured to enable registration of the properties of the chiplets, manage hardware partitions of the chiplets, and connect the chiplets to the modular fabric.

21.	(Original) The method of claim 20, wherein the modular fabric is further configured to implement logic to:
perform discovery and registration of the chiplets;
identify available compositions of the chiplets; and
enable a user software stack to discover functionality provided for the chiplets.

22.	(Original) The method of claim 20,
wherein the modular fabric is further configured to implement logic to create a virtual partition of at least a portion of the chiplets based on association with a particular tenant, and a service level agreement associated with the particular tenant, and
wherein the method further comprises mapping a portion of the chiplets of the hardware resource to the virtual partition.


verify an identity and configuration of the respective chiplets; or
monitor and enforce the configuration of the chiplets in the hardware resource, based on a composed node flavor of the virtual computing platform for a particular workload to be processed by the edge computing device.

24.	(Currently Amended) At least one non-transitory machine-readable medium comprising instructions, wherein the instructions, when implemented by a processing circuitry of a computing device, cause the processing circuitry to perform operations that:
identify a condition for use of a hardware resource composed from a configuration of a plurality of chiplets, based on an edge computing workload;
identify the hardware resource as available in the edge computing device to be used for the edge computing workload according to the configuration;
obtain properties of a configuration for the hardware resource that is available to be implemented with the chiplets, the configuration enabling the hardware resource to satisfy the condition for use of the hardware resource; 
compose the chiplets into the configuration, according to the properties of the configuration, to enable the use of the hardware resource for the edge computing workload,
wherein the chiplets provide disaggregated portions of the hardware resource, including a plurality of disaggregated input/output (I/O) modules, and the chiplets comprise a dedicated chiplet that includes I/O controller logic,

wherein each chiplet contains a Device Identifier Composition Engine (DICE) Root-of-trust logic (ROT) that produces an attestation key; 
verify the configuration of the chiplets in the hardware resource, wherein the chiplets provide attestation for the use of the hardware resource with the edge computing workload according to the configuration, wherein each chiplet contains logic to provide cryptographic device identity, attestation, and data encryption, the logic producing an attestation key; [[and]]
use the attestation key to identify a plurality of chiplet configurations and provide the attestation to a verifier that contains a policy describing at least one of acceptable or unacceptable configurations; and
determine and save the properties of the configuration for the hardware resource that are available to be implemented with the chiplets in order to reuse the configuration with a subsequent edge computing workload.

25.	(Cancelled) 

26.	(Previously Presented) The edge computing device of claim 1, wherein: 
the logic comprises Device Identity Composition Engine (DICE) Root-of-trust logic (ROT), and
provide attestation for the use of the hardware resource with the edge computing workload according to the configuration, the circuitry is further configured to:
check that each chiplet has reported its identity and has attested to a particular configuration of the chiplet as a condition of startup and arrangement in the configuration.

27.	(Cancelled) 

28.	(Previously Presented) The edge computing device of claim 1, the circuitry further configured to perform operations to:
verify security of the chiplets in the hardware resource, wherein security verifications include polling an internal bus to determine if an expected number, type and configuration of chiplets exists.

Reasons for Allowance
4.	Claims 1, 4-7, 9-16, 18-24, 26 and 28 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 12/20/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.

The closest prior art is Krishnan US 2019/0324820 and Kumar 2019/0266088 A1. However, prior art still fails to teach the identified allowable subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455